Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-26, 31-34, 81, 82 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/21 has been entered.
Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive.  While the amendments substantially change the scope of the claimed subject matter and necessitate new grounds of rejection with new citations of prior art, Examiner respectfully maintains the prior art references reasonably teach/suggest the limitations of the amended claim(s).
On page 11-13 of remarks applicants state “Harada does not cure the deficiencies of Yang. The Office Action contends that Harada discloses “an indication of a resource location of one or more random access occasions for the UE,” as recited in previously-presented independent claim 1. Harada is generally directed to “perform[ing] random access procedures adequately in a carrier in which LBT (Listen Before Talk) is configured.” Harada, Abstract. At the portions cited by the Office Action, Harada describes that “[f]requency resources that are used for PRACH transmission are specified based on the PRACH mask index . . . that is reported in message 0 or RRC signaling,” where “message 0 is reported via a downlink L1/L2 control channel (for example, PDCCH).” Jd. J [0053] and [0049]. Harada further describes that “one PRACH is transmitted using six consecutive resource blocks” where “the position where six consecutive [physical resource blocks] PRBs, which are PRACH frequency resources, ”  However Harada is now cited for (see at least 0048-0052 and fig. 1-2, PDCCH order includes PRACH configuration index indicating system frame and subframe number locations for PRACH, which may define multiple occasions e.g. fig. 1 ConfigIndex 6-14 configure PRACH resources in multiple subframe locations over ‘ANY’ (thus multiple) SFNs; 0053-0054, 0090 and fig. 3-4, PRACH mask index indicates allowed PRACH frequency location.  Also see at least 0070-0073, PDCCH may specify one or more subframes/TTIs as PRACH candidates, where UE may try LBT in each TTI to send PRACH, comprising multiple separate occasions) thus disclosing configuration of multiple locations/occasions for random access transmission.  Therefore Examiner respectfully submits the prior art cited reasonably teach/suggests the amended limitations of claim 1 including “obtaining a downlink control signal over the wireless channel, wherein the downlink control signal comprises an indication of a resource location of a plurality of random access occasions for the UE and a trigger for the plurality of random access occasions”.
Rejections for similar independent and dependent claims are revised and/or maintained accordingly.  Amended claim 5, 15, 25, objected to as allowable subject matter.  New claim(s) are addressed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 2, 3, 4, 6, 7, 8, 11, 12, 13, 14, 16, 17, 18, 21, 22, 23, 24, 26, 31, 32, 33, 34, 81 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0303303) in view of Harada et al. (US 2019/0116615).
For claim 1, Yang teaches: A method for wireless communication at a user equipment (UE) (see at least 0022 and fig. 1-2, UE and eNB comprising processor/memory may communicate), comprising:
obtaining a signal received over a wireless channel, the signal configuring one or more random access parameters for the wireless channel (see at least 0041 and fig. 6, eNB may pre-configure PRACH parameters to UE including for ZC sequence, zero correlation zone, frequency hopping, and PRACH time/frequency);
(see at least 0041 and fig. 6, eNB may transmit PDCCH to UE which triggers PRACH resource allocation (also see 0036, PDCCH order may comprise preamble and PRACH mask index));
outputting, based at least in part on the downlink control signal, a random access signal for transmission on the wireless channel during at least one of the random access occasions and according to the one or more random access parameters (see at least 0041 and fig. 6, UE may then transmit a PRACH preamble based on PRACH pre-configuration and allocated PRACH resources); and
establishing a connection with a base station based at least in part on the random access signal (see at least 0022-0023, random access on PRACH may be used to connect with base station).
Yang further teaches PDCCH order including PRACH mask index (0036), but not explicitly: wherein the downlink control signal comprises an indication of a resource location of a plurality of random access occasions for the UE and a trigger for the plurality of random access occasions or: …transmission on the wireless channel during at least one of the plurality of random access occasions and according to the one or more random access parameters and the resource location.  Harada from an analogous art teaches (see at least 0048-0052 and fig. 1-2, PDCCH order includes PRACH configuration index indicating system frame and subframe number locations for PRACH, which may define multiple occasions e.g. fig. 1 ConfigIndex 6-14 configure PRACH resources in multiple subframe locations over ‘ANY’ (multiple) SFNs; 0053-0054, 0090 and fig. 3-4, PRACH mask index indicates allowed PRACH frequency location.  Also see at least 0070-0074, PDCCH may specify location of one or more subframes/TTIs as PRACH candidates, where UE may try LBT in each TTI to transmit PRACH, comprising multiple separate occasions).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Harada to the system of Yang, so the PDCCH order includes location of multiple PRACH occasions for transmission e.g. allowed (Harada 0048-0054, 0070, 0090).
For claim 2, Yang, Harada teaches claim 1, Harada further teaches: further comprising: identifying, based at least in part on the downlink control signal, a timing offset between a reference point and a time instance where random access occasions are triggered, wherein the reference point is either a reception of the downlink control signal or is a network-configured via common control signaling reference point (see at least 0074 and fig. 5, PDCCH order for PRACH transmission may comprise K indicating a number of TTIs between PDCCH order communication and M subframes (0070-0073, PRACH transmission subframes)).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Harada to the system of claim 1, so the PDCCH order comprises a time/offset indication between the PDCCH order and PRACH transmission time, as suggested by Harada.  The motivation would have been to enhance random access by indicating appropriate PRACH transmission subframe to the UE (Harada 0074).
For claim 3, Yang, Harada teaches claim 1, Harada further teaches: further comprising: updating at least one of the one or more random access parameters based at least in part on the downlink control signal (see at least 0070, eNB may specify suitable time period of a plurality of PRACH resources using PDCCH order; 0090, eNB may configure resource index for suitable PRACH frequency resources using PDCCH order).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Harada to the system of claim 1, so the PDCCH order (downlink signal) specifies time period and/or frequency index for PRACH resources e.g. updating PRACH time/frequency configuration, as suggested by Harada.  The motivation would have (Harada 0070, 0090).
For claim 4, Yang, Harada teaches claim 1, Yang further teaches: wherein the downlink control signal is associated with…a corresponding subset of random access preambles (see at least 0036, 0041, PDCCH order may comprise Preamble Index dynamically indicating subset of random access preambles), Harada teaches: wherein the downlink control signal is associated with a subset of the plurality of random access occasions (see at least 0070-0074, PDCCH may specify location of one or more subframes/TTIs as PRACH candidates).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Harada to the system of claim 1, so the PDCCH order includes location of multiple PRACH occasions for transmission i.e. subset of the occasions, as suggested by Harada.  The motivation would have been to enhance random access configuration by indicating appropriate SFNs, subframes, and allowed frequencies in PDCCH trigger to further specify usable PRACH timing and frequency (Harada 0048-0054, 0070, 0090).
For claim 6, Yang, Harada teaches claim 1, Yang further teaches: further comprising: initiating a listen-before-talk procedure prior to outputting the random access signal for transmission (see at least 0041 and fig. 6, UE may perform UL LBT before sending data e.g. PRACH preamble).
For claim 7, Yang, Harada teaches claim 1, Yang further teaches: wherein the downlink control signal comprises at least one of a first timing offset for a random access occasion relative to the downlink control signal, a second timing offset for a random access occasion relative to a reference point indicated by a network, a time-frequency resource for the random access signal, an index value corresponding to a time-frequency resource for the random access signal, a preamble configuration for the random access signal (see at least 0036, 0041, PDCCH order may comprise Preamble Index and PRACH Mask Index dynamically indicating subset of random access preambles and subset of random access resources respectively), a time duration in which the plurality of random access occasions are 
For claim 8, Yang, Harada teaches claim 1, Yang further teaches: wherein the one or more random access parameters comprise at least one of a random access signal waveform configuration, a format for the random access signal, a time-frequency resource for the random access signal (see at least 0041 and fig. 6, eNB may pre-configure PRACH parameters to UE including for ZC sequence, zero correlation zone, frequency hopping, and PRACH time/frequency), a repetition factor for a pattern of a plurality of random access occasions, a preamble configuration for the random access signal, a timing advance for the random access signal, an indication of a symbol occurring prior to a random access occasion in which an intent to transmit transmission will occur, a first timing offset for a random access occasion relative to the downlink control signal, a second timing offset for a random access occasion relative to a reference point indicated by a network, a time duration in which the plurality of random access occasions are triggered, a listen-before-talk configuration associated with a plurality of random access occasions, or a combination thereof.
For claim 11, Yang teaches: A method for wireless communication at a base station (see at least 0022 and fig. 1-2, UE and eNB comprising processor/memory may communicate), comprising:
outputting a signal for transmission over a wireless channel, the signal configuring one or more random access parameters for the wireless channel (see at least 0041 and fig. 6, eNB may pre-configure PRACH parameters to UE including for ZC sequence, zero correlation zone, frequency hopping, and PRACH time/frequency);
(see at least 0041 and fig. 6, eNB may transmit PDCCH to UE which triggers PRACH resource allocation (also see 0036, PDCCH order may comprise preamble and PRACH mask index));
obtaining, based at least in part on the downlink control signal, a random access signal received over the wireless channel during at least one of the random access occasions and according to the one or more random access parameters (see at least 0041 and fig. 6, UE may then transmit a PRACH preamble based on PRACH pre-configuration and allocated PRACH resources); and
establishing a connection with the UE based at least in part on the random access signal (see at least 0022-0023, random access on PRACH is used to connect with base station).
Yang further teaches PDCCH order including PRACH mask index (0036), but not explicitly: wherein the downlink control signal comprises an indication of a resource location of a plurality of random access occasions for a user equipment (UE) and a trigger for the plurality of random access occasions or: …received over the wireless channel during at least one of the plurality of random access occasions and according to the one or more random access parameters and the resource location.  Harada from an analogous art teaches (see at least 0048-0052 and fig. 1-2, PDCCH order includes PRACH configuration index indicating system frame and subframe number locations for PRACH, which may define multiple occasions e.g. fig. 1 ConfigIndex 6-14 configure PRACH resources in multiple subframe locations over ‘ANY’ (multiple) SFNs; 0053-0054, 0090 and fig. 3-4, PRACH mask index indicates allowed PRACH frequency location.  Also see at least 0070-0074, PDCCH may specify location of one or more subframes/TTIs as PRACH candidates, where UE may try LBT in each TTI to transmit PRACH, comprising multiple separate occasions).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Harada to the system of Yang, so the PDCCH order includes location of multiple PRACH occasions for transmission e.g. allowed (Harada 0048-0054, 0070, 0090).
Claim 12 recites a method substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 13 recites a method substantially similar to the method of claim 3 and is rejected under similar reasoning.
Claim 14 recites a method substantially similar to the method of claim 4 and is rejected under similar reasoning.
For claim 16, Yang, Harada teaches claim 11, Yang further teaches: further comprising: initiating a listen-before-talk procedure prior to outputting at least one of the signal, the downlink control signal, or a combination thereof, for transmission (see at least 0041 and fig. 6, eNB may perform DL LBT before sending data e.g. PDCCH order).
Claim 17 recites a method substantially similar to the method of claim 7 and is rejected under similar reasoning.
Claim 18 recites a method substantially similar to the method of claim 8 and is rejected under similar reasoning.
Claim 21 recites an apparatus substantially similar to the method of claim 1 and is rejected under similar reasoning.
Claim 22 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.

Claim 24 recites an apparatus substantially similar to the method of claim 4 and is rejected under similar reasoning.
Claim 26 recites an apparatus substantially similar to the method of claim 6 and is rejected under similar reasoning.
Claim 31 recites an apparatus substantially similar to the method of claim 11 and is rejected under similar reasoning.
Claim 32 recites an apparatus substantially similar to the method of claim 2 and is rejected under similar reasoning.
Claim 33 recites an apparatus substantially similar to the method of claim 3 and is rejected under similar reasoning.
Claim 34 recites an apparatus substantially similar to the method of claim 14 and is rejected under similar reasoning.
For claim 81, Yang, Harada teaches claim 1, Yang further teaches: wherein the plurality of random access occasions are inside a channel occupancy time, outside the channel occupancy time, or any combination thereof (see at least claim 5, PRACH resource may be within maximum channel occupancy time).

Claim 9, 10, 19, 20 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0303303) in view of Harada et al. (US 2019/0116615) in view of Ohara et al. (US 2021/0037575).
For claim 9, Yang, Harada teaches claim 1, but not explicitly: wherein the signal configuring the one or more random access parameters comprises an indication of at least one of a control resource set, a search space configuration, a downlink control signal format, or a combination thereof, for obtaining the downlink control signal.  Ohara from an analogous art teaches eNB signaling configuration for receiving PDCCH order (see at least 0063-0064, CORESET for a search space may be used in PDCCH order reception; CORESET may be received by UE from BS as configuration during RRC connection (also see 0052).  0065, search space for PDCCH order may also be set together with CORESET).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Ohara to the system of claim 1, so received RA parameters include search space and CORESET for receiving the downlink control signal e.g. PDCCH order, as suggested by Ohara.  The motivation would have been to enhance random access by configuring appropriate parameters for receiving PDCCH order to the UE (Ohara 0063-0065).
For claim 10, Yang, Harada teaches claim 1, but not explicitly: wherein the signal configuring the one or more random access parameters comprises at least one of a radio resource control signal, a system information signal, or a combination thereof.  Ohara from an analogous art teaches eNB signaling configuration in RRC and system information for receiving PDCCH order (see at least 0063-0064, CORESET for a search space may be used in PDCCH order reception; CORESET may be received by UE from BS as configuration during RRC connection (also see 0052), also comprising system information).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Ohara to the system of claim 1, so RA parameters are carried via RRC signaling and/or as system information, as suggested by Ohara.  The motivation would have been to enhance random access by using well known signaling to carry configuration parameters (Ohara 0063-0065).
Claim 19 recites a method substantially similar to the method of claim 9 and is rejected under similar reasoning.
Claim 20 recites a method substantially similar to the method of claim 10 and is rejected under similar reasoning.

Claim 82 rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2017/0303303) in view of Harada et al. (US 2019/0116615) in view of Kim et al. (US 2019/0215217).
For claim 82, Yang, Harada teaches claim 1, Yang further teaches: …the plurality of random access occasions being inside a channel occupancy time, outside the channel occupancy time, or any combination thereof (see at least claim 5, PRACH resource may be within maximum channel occupancy time) but not explicitly: wherein the downlink control signal comprises one or more listen-before-talk configurations, the one or more listen-before-talk configurations associated with the plurality of random access occasions.  Kim from an analogous art teaches (see at least 0243, LBT type for PRACH transmission may be indicated through DCI which triggers PRACH).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Kim to the system of claim 1, so the PDCCH indicates an LBT type for PRACH transmissions, as suggested by Kim.  The motivation would have been to enhance random access by configuring appropriate LBT parameters to the UE (Kim 0243).
Allowable Subject Matter
Claim 5, 15, 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 5, 15, 25, the prior art fails to teach/suggest: wherein the indication of intent to transmit the random access signal is output for transmission prior to the plurality of random access occasions used for transmission of the random access signal and the indication of intent indicates to the base station to refrain from reclaiming or rescheduling the at least one of the plurality of random access occasions.  The closest prior art Babaei et al. (US 2017/0332410) discloses reservation signal to reserve a channel prior to preamble transmission (0087) but not the indication of intent to transmit the random access signal is output for transmission prior to the plurality of random access occasions used for 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Li et al. (US 2019/0387546) discloses a method and apparatus on enhancements of NR random access for unlicensed operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467